Title: From Thomas Jefferson to Martha Jefferson Randolph, 15 August 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Th:J. to his dear Martha.
            Wednesday. Aug. 15. 98.
          
          Ellen appeared to be feverish the evening you went away: but visiting her a little before I went to bed, I found her quite clear of fever, & was convinced the quickness of pulse which had alarmed me had proceeded from her having been in uncommon spirits and been constantly running about the house through the day & especially in the afternoon. since that she has had no symptom of fever, and is otherwise better than when you left her. the girls indeed suppose she had a little fever last night, but I am sure she had not, as she was well at 8. aclock in the evening & very well in the morning, and they say she slept soundly through the night. they judged only from her breathing. every body else is well: and only wishing to see you. I am persecuted with questions ‘when I think you will come’? my respects to mr & mrs Carter & affectionate salutations to our more particular friends. if you set out home after dinner be sure to get off between four & five. Adieu my dear.
        